J-S34022-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA                    IN THE SUPERIOR COURT
                                                       OF PENNSYLVANIA
                             Appellee

                        v.

    PARIS LYNELL JAMES

                             Appellant                 No. 1678 WDA 2017


              Appeal from the PCRA Order entered October 2, 2017
                In the Court of Common Pleas of Allegheny County
     Criminal Division at Nos: CP-02-CR-0010523-1995; CP-02-CR-0017500-
      1995; CP-02-CR-0000101-1996; CP-02-CR-0000416-1996; CP-02-CR-
       0000555-1996; CP-02-CR-0006143-1996; CP-02-CR-0000805-1996


BEFORE: BOWES, STABILE, AND STRASSBURGER,* JJ.

MEMORANDUM BY STABILE, J.:                            FILED AUGUST 23, 2018

        Appellant, Paris Lynell James (“James”), appeals pro se from the

October 2, 2017 order entered in the Court of Common Pleas of Allegheny

County, denying his third petition for collateral relief filed pursuant to the Post

Conviction Relief Act (”PCRA”), 42 Pa.C.S.A. §§ 9541-9546. Upon review, we

affirm.

        This Court previously provided the following factual and procedural

background:

        On September 6, 1996, James pleaded guilty to first degree
        murder, second degree murder, and numerous related offenses in
        connection with a crime spree that James and accomplices
____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-S34022-18


       conducted in Pittsburgh during November 1995.[1] During that
       time, James robbed and abducted two jitney drivers. Both men
       were forced into the trunks of their cars during their separate
       abductions. One man died from positional asphyxiation while the
       second was shot dead at a remote location. James’s crimes also
       included the armed robberies of gas stations, one of which was
       committed while James was holding one of the jitney drivers in
       the trunk of his car.

       Judgment of sentence was imposed immediately following the
       entry of the guilty pleas. The trial court sentenced James to serve
       two consecutive terms of life imprisonment as well as additional
       consecutive prison terms. This Court affirmed the judgment of
       sentence on September 8, 1998, and the Supreme Court denied
       appeal on January 12, 1999. Commonwealth v. James, 726
       A.2d 1079 (Pa. Super. 1998) (unpublished memorandum), appeal
       denied, 734 A.2d 861 (Pa. 1999).

       On January 6, 2000, James filed his first PCRA petition. Counsel
       was appointed, who filed a “no-merit” letter and was permitted to
       withdraw. The petition was dismissed on October 11, 2000, and
       the decision was affirmed on appeal. Commonwealth v. James,
       792 A.2d 614 (Pa. Super. 2001) (unpublished memorandum),
       appeal denied, 798 A.2d 1288 (Pa. 2002).

       On April 21, 2005, James filed the present PCRA petition, his
       second. . . . [T]his petition was dismissed as untimely filed and
       James now appeals. Upon review, we agree with the PCRA court
       that the petition is untimely and no statutory exception applies.

Commonwealth v. James, No. 1435 WDA 2005, unpublished memorandum

at 1-2 (Pa. Super. filed June 21, 2006) (footnote and some capitalization

omitted), appeal denied, 909 A.2d 303 (2006).

       On June 8, 2017, James filed the instant petition, his third. On August

10, the PCRA court filed a notice of intent to dismiss the petition pursuant to


____________________________________________


1 James was born on July 6, 1975 and was twenty years old at the time of the
crimes.

                                           -2-
J-S34022-18


Pa.R.Crim.P. 907.   James filed a timely response to the notice.     By order

entered on October 2, 2017, the PCRA court dismissed the petition.          This

timely appeal followed. The PCRA court did not direct James to file a concise

statement of errors complained of on appeal pursuant to Pa.R.A.P. 1925(b).

On November 29, 2017, the PCRA court issued an opinion in accordance with

Pa.R.A.P. 1925(a), explaining that “[t]he dismissal was based on the petition

being untimely filed with no exceptions pursuant to the governing statute.

The dismissal is also supported by a memorandum decision in the case at No.

1435 WDA 2005.” PCRA Court Opinion, 11/29/17, at 1.

      In Commonwealth v. Stokes, 959 A.2d 306 (Pa. 2008), our Supreme

Court stated:

      Our standard of review of the denial of PCRA relief is clear: we
      are “limited to determining whether the PCRA court's findings are
      supported      by   the  record     and    without   legal  error.”
      Commonwealth v. Hawkins, 953 A.2d 1248, 1251 (Pa. 2006).
      We note that a second or subsequent petition must present a
      strong prima facie showing that a miscarriage of justice may have
      occurred. Commonwealth v. Carpenter, 555 Pa. 434, 725 A.2d
      154, 160 (1999). Finally, the petition must be timely, as the Act’s
      timeliness restrictions are jurisdictional in nature and are to be
      strictly construed. Commonwealth v. Abu–Jamal, 596 Pa. 219,
      941 A.2d 1263, 1267–68 (2008).

Id. at 309.

      In his brief, James presents twenty-four issues for our consideration.

Appellant’s Brief at 4-8. However, we first must determine whether this Court

has authority to hear Appellant’s claims.




                                     -3-
J-S34022-18


        As noted above, on September 6, 1996, James entered a guilty plea to

various offenses, including first-degree murder and second-degree murder.

He was sentenced to two consecutive life sentences and additional consecutive

prison time.    After this Court affirmed James’s judgment of sentence, our

Supreme Court denied his petition for allowance of appeal on January 12,

1999.     James did not seek review from the United States Supreme Court.

Therefore, his judgment of sentence was final on April 12, 1999, 90 days after

our Supreme Court denied allocatur, and James had until April 12, 2000 to file

a timely petition for collateral review.

        The instant appeal is an appeal from dismissal of James’s third petition

for collateral relief.   This petition was filed on June 8, 2017, more than

seventeen years after his judgment of sentence became final. Therefore, the

petition is patently untimely and we may not consider it unless James has

presented and proved an exception to the PCRA’s timeliness requirement.

42 Pa.C.S.A. § 9545(b)(1). “The PCRA’s time restrictions are jurisdictional in

nature.    Thus, [i]f a PCRA petition is untimely, neither this Court nor the

[PCRA] court has jurisdiction over the petition. Without jurisdiction, we simply

do not have the legal authority to address the substantive claims.”

Commonwealth v. Chester, 895 A.2d 520, 522 (Pa. 2006) (first alteration

in original) (internal citations and quotation marks omitted). As timeliness is

separate and distinct from the merits of James’s underlying claims, we first

determine whether this PCRA petition is timely filed. See Stokes, 959 A.2d


                                      -4-
J-S34022-18


at 310 (consideration of Brady claim separate from consideration of its

timeliness).

      James asserts that his current petition is saved from the PCRA’s time

bar based on newly-discovered facts consisting of documents relating to

mental health and behavioral issues documented between 1986 and 1992,

during James’s pre-teen and teenage years. However, these are the same

documents—or at least the same category of documents—that formed the

basis of the newly-discovered evidence exception asserted in support of his

second PCRA petition. In this Court’s 2006 Memorandum Opinion, we rejected

James’s claim of an exception, noting James was certainly aware “that he had

been treated for mental health problems in 1988 and 1989. We conclude that

James could have obtained the records of his mental health treatment at an

earlier time.” James, No. 1435 WDA 2005, unpublished memorandum at 5.

      As this Court stated in Commonwealth v. Medina, 92 A.3d 1210 (Pa.

Super. 2014):

      Our Supreme Court has previously described a petitioner’s burden
      under the newly-discovered fact exception as follows.
         [S]ubsection (b)(1)(ii) has two components, which must be
         alleged and proved. Namely, the petitioner must establish
         that: 1) “the facts upon which the claim was predicated
         were unknown” and 2) “could not have been ascertained by
         the exercise of due diligence.” 42 Pa.C.S. § 9545(b)(1)(ii)
         (emphasis added).

Id. at 1216 (quoting Commonwealth v. Bennett, 930 A.2d 1264, 1272 (Pa.

2007)). James cannot meet this burden. He cannot prove that the existence



                                    -5-
J-S34022-18


of his medical records was unknown to him and could not have been

ascertained by the exercise of due diligence.

       In the instant appeal, James adds a twist to his newly-discovered fact

exception, claiming his petition was filed within 60 days of our Supreme

Court’s decision in Commonwealth v. Burton, 158 A.3d 618 (Pa. 2017).2 In

Burton, the Court held that the “presumption that information which is of

public record cannot be deemed ‘unknown’ for purposes of subsection

9545(b)(1)(ii) does not apply to pro se prisoner petitioners.”     Id. at 638

(emphasis in original). Even though we find James filed his PCRA petition

within 60 days of issuance of the Burton decision, we reject James’s

contention that Burton is applicable to his case. The mental health records

in question are not public records. They are James’s own medical records. As

this Court concluded in 2006, James clearly had access to his own records.

Burton is inapplicable and cannot save James’s third PCRA petition from the

PCRA’s time bar.

       Because this Court does not have authority to hear the claims asserted

in James’s untimely petition, we shall affirm the order of the PCRA court.


____________________________________________


2 Burton was decided on March 28, 2017. James has provided a copy of a
cash slip dated May 16, 2017, requesting money for postage for his PCRA
petition. Although his petition was not docketed within 60 days of the Burton
decision, we will consider it filed within that time under the prisoner mailbox
rule.




                                           -6-
J-S34022-18


       Order affirmed.3



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 8/23/2018




____________________________________________


3 During the pendency of this appeal, James filed a “Motion for Stay in
Abeyance . . .” based on a claimed retroactive right stemming from our United
States Supreme Court’s May 14, 2018 decision in McCoy v. Louisiana, 138
S.Ct. 1500 (2018). In light of our determination that we do not have authority
to hear the claims asserted in James’s untimely petition, we deny his motion.

                                           -7-